Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s “Arguments” filed on 11/15/2021 has been considered.
Claims 32-35 are amended. Claims 31-49 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 31-32 and 34-49 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0261792 to Gupta et al., in view of U.S. Patent Application Publication No. 2012/0118910 to Pinney et al., in view of  U.S. Patent Application Publication No. 2001/0045150 to Owens.
claim 31, Gupta discloses a method of delivering packages to a customer for puck-up comprising: 
receiving an order from a customer, preparing a package containing the order, the package having package specific identifying information (paragraphs 23-24, In this example, multiple customers 100 may submit orders 120, where each order 120 specifies one or more items from inventory 130 to be shipped to the customer or to another entity specified in the order. In some instances, when a customer has selected a pickup location, such as the pickup location described below with respect to FIG. 2, as the delivery destination, the item(s) of one or more shipment sets may be picked at the picking operation 140 directly into delivery containers. A "delivery container," as used herein, may be any form of container used in transporting or handling items. For example, a delivery container may be a tote, pallet, bin, trailer, etc. Additionally, the delivery container may be segmented or otherwise include division points, permanent or movable, that enable separation of items within the delivery container. The delivery container may also include a unique identifier, such as a bar code, QR code, unique number, etc. to enable tracking and identification of the delivery container and association of items placed in the delivery container);
delivering the package into a facility unit body, the facility unit body providing a secure internal storage for an automatic package receiver and distributor service module (paragraph 34, FIG. 2 depicts a block diagram of a pickup location 200, in one implementation. The pickup location 200 may include one or more control stations 201 and one or more storage compartment modules 203, 205, 207, 209), the service module comprising: 

a package storage area for securely storing the packages in the facility unit body (paragraph 45, Each storage compartment of a storage compartment module 203, 205, 207, 209 or control station 201 includes an upper, bottom, side and rear surfaces and at least one door configured to form a cavity in which items may be stored), 
a package discharge access point accessible from the exterior of the facility unit body (paragraph 45, The locking mechanism 269 may be controlled by the control station 201, either through wired or wireless communication with the storage compartment management component, to effect locking and unlocking of the door 275 of the storage compartment 257. For example, when a user interacts with the control station 201 via the display 213 and provides an access code or other identifier, the control station 201 may identify a specific storage compartment associated with the access code or other identifier and the command component may wirelessly send instructions to the storage compartment management component of the storage compartment module 207 to unlock a storage compartment 257 In some implementations, the storage compartment 257 may also include a spring mechanism (not shown) such that when the locking mechanism 269 of the storage compartment 257 is disengaged, the spring mechanism propels the door 275 outward, thereby 
each of the individual packages having package specific identifying information (paragraph 24, The delivery container may also include a unique identifier, such as a bar code, QR code, unique number, etc. to enable tracking and identification of the delivery container and association of items placed in the delivery container).
However, Gupta does not disclose a package delivery mechanism for moving packages between the at least one package receiving port, the package storage area and the package discharge access point, the package delivery mechanism including a conveyor belt apparatus, the conveyor belt apparatus configured to transport selected individual 2packages between the package storage area and the package access discharge port, the conveyor belt apparatus comprising a dual cantilevered conveyor belt bed configured to create a V-track space between opposing cantilevered bed portions, and a belt component having a V-belt member on a lower side thereof, wherein the V-belt member is configured to run in the V-track space between the opposing cantilevered bed portions; the service module in two-way communication with higher level components via a computing device, the higher level components including a cloud server and an external database, transmitting the package specific identifying information to the external database via the cloud server for storage of the package specific identifying information in the external database, receiving an input for delivery of the package from the facility unit body, retrieving package specific identifying information for the package from the external database via the cloud server, using the retrieved package specific identifying information for the selected individual package to 
However, Pinney teaches a package delivery mechanism for moving packages between the at least one package receiving port, the package storage area and the package discharge access point, the package delivery mechanism configured to transport selected individual 2packages between the package storage area and the package access discharge port (When the location of the prescription bag 212 was determined, the controller 128 interfaced with the lifting mechanism or gear motors 220 to raise the top two platforms 216 to allow access to the distribution tray 214 containing the selected prescription bag 212. The controller 128 then interfaced with the drive motors 314, 330, 338 to maneuver the shuttle assembly 208 into place to select the prescription bag 212. To dispense the selected prescription bag 212, the shuttle assembly 208 is advanced toward the front of the housing 102 along the Z-axis 116, lowered along the Y-axis 112 to a position above the distribution tray 214, then moved along the X-axis 120 to position the prescription bag 212 directly above the deployed dispense bin 310, the operation of which is described in more detail below. The hook motor 364 is then activated to maneuver the hooks 410 to drop the prescription bag 212 into the dispense bin 310, paragraphs 65-66), the service module in two-way communication with higher level components via a computing device, the higher level components including a cloud server and an external database (The computer 124 may also be used to interface with the computer or computer network in the' pharmacy to maintain an inventory of the prescription bags 212 in the unit 100. The computer 124 update the database program in the computer 124 to ascertain an accurate inventory of the prescription bags 212 in the unit 100, paragraphs 88, 95, and 97), receiving an input for delivery of the package from the facility unit body, retrieving package specific identifying information for the package from the external database via the cloud server (The database program in the computer 124 may then compare the customer's identity with the inventory of prescription bags 212 stored in the unit 100. If the customer enters a password or PIN that is verified by the computer 124, the computer 124 may then query the database program to check the number of prescription bags 212 corresponding to the customer that are stored in the unit 100. The computer 124 may then prompt the touch screen 104 to display a message listing all of the prescription bags 212 corresponding to the customer that are stored in the unit 100, Paragraphs 100-101), using the retrieved package specific identifying information for the selected individual package to retrieve the selected individual package from the package storage area, and releasing the selected individual 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Gupta to include, a package delivery mechanism for moving packages between the at least one package receiving port, the package storage area and the package discharge access point, the package delivery mechanism configured to transport selected individual 2packages between the package storage area and the package access discharge port; the service module in two-way communication with higher level components via a computing device, the higher level components including a cloud server and an external database, transmitting the package specific identifying information to the external database via the cloud server for storage of the package specific identifying information in the external database, 
However, Owens teaches the package delivery mechanism including a conveyor belt apparatus, the conveyor belt apparatus comprising a dual cantilevered conveyor belt bed configured to create a V-track space between opposing cantilevered bed portions, and a belt component having a V-belt member on a lower side thereof, wherein the V-belt member is configured to run in the V-track space between the opposing cantilevered bed portions (With reference to FIGS. 4, 5, and 6, it is shown said rollers are provided with one or more ` V` grooves (31) to accept the guide `V` belt (30), as is the feed bed (32) provided with one or more `V` grooves (33) to accept the guide `V` belt (30) on the bottom surface (29) of the continuous drive conveyor belt (10, 41) so that the continuous drive conveyor belt remains in constant horizontal relationship to the feed rollers and the circular saw blade(s) (23, 24) or shaping tool(s) (46), paragraph 17 and Fig, 4-6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Gupta to include, the package delivery mechanism including a conveyor belt apparatus, the conveyor belt apparatus comprising a dual cantilevered conveyor belt bed configured to create a V-track space 
With regard to claim 32, the combination of references discloses and teaches the V-belt member and corresponding V-track space maintain the belt member in alignment in the conveyor belt apparatus (Owens, Fig. 4-6, paragraphs 3-4 and 17).  
With regard to claim 34, the combination of references discloses and teaches the V-belt member is comprised of a single tooth having a wide end positioned at the lower belt member surface and a narrow end positioned to enter the V-track space (Fig. 4, paragraph 17, V shaped groove 33 is considered as the V-belt member which has one end wider and one end is narrower).  
With regard to claim 35, the combination of references discloses and teaches the V-belt member is configured to be engaged by a motor for operating the belt member in either direction (Owens, Fig. 2, paragraph 17, Motor 21).  
With regard to claim 36, the combination of Gupta and Pinney discloses notifying an interested party via the higher level components that the individual package has been dropped off at the facility unit body for pick-up and recording information about the drop-off in the external database via the cloud server (Pinney, paragraph 103).
With regard to claim 37, Gupta discloses the interested party is a customer, a courier, an Internet retailer, or a local brick-and-mortar retailer (paragraph 55, the carrier may be notified that the container is stored at the pickup location 200(B), retrieve the container, and possibly other transfer containers or shipment sets, and deliver the 
With regard to claim 38, the combination of Gupta and Pinney discloses notifying an interested party via the higher level components that the individual package has been picked up and recording information about the pick-up in the external database via the cloud server (Gupta, paragraph 87 and 119, and Pinney, paragraph 103. Examiner notes that Gupta discloses the computer notifies the customer to pick up and record/detect/sense/update the pick up of the package into the computer and the database. Pinney teaches the computer and the database can be a remote computer and the database related to the remote computer).
With regard to claim 39, Gupta discloses the interested party is a customer, a courier, an Internet retailer, or a local brick-and-mortar retailer (paragraphs 55 and 87, Upon receipt of a closed-door notification and confirmation that the items have been placed in the storage compartment, a message may be delivered to the customer that the items are available for pickup at the pickup location).
With regard to claim 40, the combination of Gupta and Pinney discloses the package delivery mechanism includes a movable platform (Pinney, paragraph 4 and 6).
With regard to claim 41, the combination of Gupta and Pinney discloses the package delivery mechanism includes a pusher for selectively delivering packages to the movable platform (Pinney, paragraph 4 and 6).
With regard to claim 42, the combination of Gupta and Pinney discloses the service module records date and time-stamped entries and photographs of the package, an individual who delivered the package, and an individual who picked up the 
With regard to claim 43, the combination of references discloses a sensor on the movable platform sends a successful delivery message to the higher level components for processing and storage on the external database (One or more tray sensors 576 (see FIG. 17) on the platforms 216 may signal the computer 124 and/or the controller 128 when a particular tray 214 is removed from a particular platform 216. If one or more trays 214 are removed from any of the platforms 216, those trays 214 that were removed are identified by the one or more tray sensors 576 so that only those removed trays 214 may be re-inventoried to determine or verify the contents of the trays 214. The inventory process as performed by the shuttle assembly 208 is discussed in greater detail below. After taking the photograph, the computer 124 may interface with the controller 128 to provide instructions relating the location of the selected prescription bags 212. Further, the shuttle assembly 208 and the platforms 216 may be maneuvered as described above and in the flowchart illustrated in FIG. 27. After all of the selected prescription bags 212 are dispensed into the dispense bin 310, the computer 124 may prompt the touch screen 104 to display a message instructing the customer to remove the prescription bags 212 from the dispense bin 310. The computer 124 may then interface with the controller 128 and/or other sensors or components in the unit 100 to verify the dispensing of the prescription bags 212 and/or the recovery of the prescription bags 212 from the dispense bin 310., Pinney, paragraphs 86 and 103).
claim 44, the combination of Gupta and Pinney discloses upon pickup of an individual package, a sensor associated with the package access discharge point sends a successful delivery message to the higher level components for processing and storage on the external database (Gupta, paragraphs 45 and 47, The presence detection sensor 271 may be used to detect the presence or absence of objects in the storage compartment 257. For example, the presence detection sensor 271 may be utilized when a carrier is placing items, delivery containers and/or transfer containers in the storage compartment 257 to confirm that the item is indeed in the storage compartment 257 before the door 275 is closed and locked by the locking mechanism 269. Additionally, the presence sensor 271 and/or motion sensor 272 may also be used when a customer is picking up an order stored in the storage compartment 257 or when a carrier is removing items, delivery containers and/or transfer containers from the storage compartment 257. For example, when a customer interacts with the control station 201 via the touch control display 213 and provides an access code such that a storage compartment 257 is opened, the presence detection sensor 271 and/or motion sensor 272 may be used to confirm that a customer has reached into the storage compartment 257 and removed its contents (or added items in the case of returns or shipping), prior to allowing the storage compartment door 275 to be closed and locked with the locking mechanism 269. Pinney, paragraphs 102-103).
With regard to claim 45, the combination of Gupta and Pinney discloses the cloud server unlocking the package discharge access point based upon identifying information of the customer of the particular individual package, the identifying information of the customer obtained via the higher level components (Gupta, 
With regard to claim 46, Gupta discloses the package receiving port is a public receiving port for receiving a drop-off package by a customer for pick up by a courier service (Fig. 2, paragraph 45).
With regard to claim 47, Gupta discloses delivering of the package to the facility unit body is performed by a courier service (paragraph 19).
With regard to claim 48, Gupta discloses picking up the package from the access point, the picking up performed by an interested party (paragraph 21).
With regard to claim 49, Gupta discloses the interested party is a courier service or the customer (paragraph 24).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0261792 to Gupta et al., U.S. Patent Application Publication No. 2012/0118910 to Pinney et al., and U.S. Patent Application Publication No. 2001/0045150 to Owens,  and further in view of U.S. Patent Application Publication No. 2004/0245070 to Fallas.
With regard to claim 33, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the cantilevered bed portions have a spring-like resilience for cushioning products dropped onto the belt component.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the cantilevered bed portions have a spring-like resilience for cushioning products dropped onto the belt component, as taught in Fallas, in order to reduce harm to the product on the conveyor belt (Fallas, paragraph 41).
Response to Arguments
Applicants' arguments filed on 11/15/2021 have been fully considered but they are not fully persuasive especially in light of the previously references used in the rejections.
Applicants remark that “Owens fails to teach or suggest a dual cantilevered conveyor belt bed”.
Examiner does not agree. Owen teaches the feed bed (32) provided with one or more `V` grooves (33) (paragraph 17). Therefore, Owen discloses and teaches the feed 
Applicants remark that “the combination of references lacks a mechanism for moving packages between a package receiving port, a package storage area and a package discharge port. Gupta also lacks a distinct receiving port, a storage area and a discharge port”.
Examiner does not agree. Pinney teaches a package delivery mechanism for moving packages between the at least one package receiving port, the package storage area and the package discharge access point  (Paragraphs 46, 64, and 84).
Applicants remark that “Owen fails to teach or suggest the V-belt member is comprised of a single tooth having a wide end positioned at the lower belt member surface and a narrow end positioned to enter the V-track space”.
Examiner does not agree. Owen teaches the guild ’V’ belt (30) on the bottom surface (29) of the continuous drive conveyor belt (Fig. 7, paragraph 17). In Fig. 7, the guild “V” belt has one wide end positioned attached to the conveyor belt and one narrow end positioned to enter one or more ’V’ grooves, which is considered as “the V-belt member is comprised of a single tooth having a wide end positioned at the lower belt member surface and a narrow end positioned to enter the V-track space”.
Applicants remark that “Fallas fails to teach or suggest the cantilevered bed portions have a spring-like resilience for cushioning products dropped onto the belt component”.
Examiner does not agree. Fallas teaches U.S. Pat. No. 3,319,767, entitled, "Impact Compensating Means for Belt Conveyors," appears to disclose a device 
Therefore, Fallas teaches a spring-supported plate positioned under a conveyor belt, which is considered as “a spring-like resilience for cushioning products dropped onto the belt component”. 
Conclusion
THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687